                     UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DIVISION

                          NO. 5:15-CR-365-FL


UNITED STATES OF AMERICA             )
                                     )
             v.                      )    ORDER
                                     )
FELIPE HURTADO                       )


     Upon motion of the United States, it is hereby ORDERED that

Docket Entry Number 69 in the above-captioned case be sealed by

the Clerk.

     It is FURTHER ORDERED that the Clerk provide copies of the

filed sealed documents to the United States Attorney and the

Defendant.

     This the 3rd day of October, 2018.




                                __________________________________
                                LOUISE W. FLANAGAN
                                United States District Judge
